Exhibit 10.18(c)

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into as of December 15, 2006, by and between Triad Hospitals, Inc., a
Delaware corporation, and Daniel Moen (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company (as hereinafter
defined) and is expected to make major contributions to the profitability,
growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case of most companies, the
possibility of a Change in Control (as hereinafter defined) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive,
applicable in the event of a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for the Executive
to remain in the ongoing employ of the Company, particularly in the event of a
threat or the occurrence of a Change in Control of the Company;

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms: In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Base Pay” means the Executive’s gross annual salary as may be determined
from time to time by the Company, whether acting through its Board of Directors
(the “Board”) or a committee thereof, its President and CEO or otherwise,
including deferrals of salary pursuant to Sections 125, 402(a)(3), 402(h),
403(b) or 457(b) of the Code, deferrals of salary to the Triad Hospitals, Inc.
Management Stock Purchase Plan, deferrals of salary to the Triad Hospitals, Inc.
Deferred Compensation Plan and elective deferrals of salary by the Executive
under any other deferred compensation plan maintained by the Company or any
affiliate thereof.

(b) “Change in Control” shall mean:

(i) The acquisition by any Person of beneficial ownership of Outstanding Company
Voting Securities (including any such acquisition of beneficial ownership deemed
to have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of 25% or more of either (a) the
then Outstanding Company Common Stock or (b) the then Outstanding Company Voting
Securities, unless such acquisition is made (A) directly from the Company in a
transaction approved by a majority of the

 

1



--------------------------------------------------------------------------------

members of the Incumbent Board, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (C) by a parent corporation resulting from a Business
Combination if, following such Business Combination, the conditions specified in
clauses (a), (b) and (c) of subsection (iii) of this Section 1(b) are satisfied;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(iii) Approval by the stockholders of the Company of a Business Combination (or
if there is no such approval by stockholders, consummation of such Business
Combination) unless, immediately following such Business Combination, (a) more
than 50% of, respectively, the then outstanding shares of common stock of the
parent corporation resulting from such Business Combination and the total
combined voting power of the then outstanding voting securities of such parent
corporation entitled to vote generally in the election of directors will be (or
is) then beneficially owned, directly or indirectly, by all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (b) no Person (other than any employee benefit plan (or
related trust) of the Company or any parent corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more,
respectively, of the then outstanding shares of common stock of the parent
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors and (c) at least a majority of the
members of the board of directors of the parent corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement providing for, or action of the Board
authorizing, such Business Combination; or

(iv) Approval by the stockholders of the Company of (a) a complete liquidation
or dissolution of the Company or (b) a Major Asset Disposition (or if

 

2



--------------------------------------------------------------------------------

there is no such approval by stockholders, consummation of such Major Asset
Disposition) unless, immediately following such Major Asset Disposition, (A) all
or substantially all of the individuals and entities that were beneficial owners
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such Major Asset Disposition beneficially own
immediately after the transaction, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock, the combined voting
power of the then outstanding voting securities, and the total value of all the
then outstanding stock of the Company (if it continues to exist) and of the
Acquiring Entity, in substantially the same proportions as their ownership
immediately prior to such Major Asset Disposition of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be;
(B) no Person, other than any employee benefit plan (or related trust) of the
Company or such entity, beneficially owns, directly or indirectly, 20% or more
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities of the Company (if it
continues to exist) and of the Acquiring Entity and (C) at least a majority of
the members of the board of directors (or comparable governing body) of the
Company (if it continues to exist) and of the Acquiring Entity were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for, or action of the Board authorizing, such Major Asset Disposition.

For purposes of the foregoing definition:

(1) “Acquiring Entity” means the entity that acquires the largest portion of the
assets sold or otherwise disposed of in a Major Asset Disposition (or the
entity, if any, that owns a majority of the outstanding voting stock of such
acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body);

(2) the terms “beneficial owner”, “beneficially ownership” and “beneficially
own” are used as defined for purposes of Rule 13d-3 under the Exchange Act;

(3) the term “Business Combination” means (x) a merger or consolidation
involving the Company or its stock or (y) an acquisition by the Company,
directly or through one or more subsidiaries, of another entity or its stock or
assets;

(4) the term “group” is used as it is defined for purposes of Section 13 of the
Exchange Act and Rule 13d-5 thereunder;

(5) the term “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions (other than to an entity,
50% of more of the total voting power of which is owned, directly or indirectly,
by the Company) of 50% or more of all of the assets of the Company

 

3



--------------------------------------------------------------------------------

and its subsidiaries on a consolidated basis; and any specified percentage or
portion of the assets of the Company shall be based on the total gross fair
market value, as determined by a majority of the members of the Incumbent Board
without regard to any associated liabilities;

(6) the term “Outstanding Company Common Stock” means the outstanding shares of
Common Stock, par value $0.01 per share, of the Company;

(7) the term “Outstanding Company Voting Securities” means outstanding voting
securities of the Company entitled to vote generally in the election of
directors; and any specified percentage or portion of the Outstanding Company
Voting Securities (or of other voting stock or voting securities) shall be
determined based on the total combined voting power of such securities;

(8) the term “parent corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s
assets, either directly or through one or more subsidiaries; and

(9) the term “Person” means an individual, entity or group;

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Company” means Triad Hospitals, Inc., a Delaware corporation, and, as the
context may require, its direct and indirect wholly owned subsidiaries and
affiliates.

(e) “Disability” means (i) the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than 12 months, (ii) for a reason specified in
clause (i), the Executive is receiving income replacement benefits for a period
of not less than three months under a Company accident or health plan, (iii) a
determination by the Social Security Administration that the Executive is
totally disabled or (iv) a determination that the Executive is eligible for
disability benefits under a long-term disability plan of the Company, but only
if such plan bases disability eligibility on criteria that comply with clauses
(i), (ii) or (iii) above.

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(g) “Incentive Pay” means the aggregate annual bonus, incentive bonus or other
payments of cash compensation, in addition to Base Pay, made or authorized or
contemplated to be made in regard to services rendered by the Executive in any
fiscal year pursuant to any bonus, incentive compensation, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of the Company or any successor thereto,
including deferrals of the foregoing pursuant to Sections 125, 402(a)(3),
402(h), 403(b) or 457(b) of the Code, deferrals to the

 

4



--------------------------------------------------------------------------------

Triad Hospitals, Inc. Management Stock Purchase Plan, deferrals to the Triad
Hospitals, Inc. Deferred Compensation Plan and elective deferrals by the
Executive under any other deferred compensation plan maintained by the Company
or any affiliate thereof.

(h) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earliest of
(i) the first anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death or Disability.

(i) “Term” means the period commencing as of the date first set forth above and
expiring as of the later of (i) the close of business on December 15, 2008, or
(ii) the expiration of the Severance Period; provided, however, that
(A) commencing on December 15, 2007 and each December 15 thereafter until the
occurrence of a Change in Control, the Term of this Agreement will automatically
be extended for an additional year unless, not later than September 15
immediately preceding each such December 15, the Company or the Executive shall
have given written notice that it or the Executive, as the case may be, does not
wish to have the Term extended and (B) subject to the last sentence of
Section 7, if, prior to a Change in Control, the Executive ceases for any reason
to be an employee of the Company, thereupon without further action the Term
shall be deemed to have expired and this Agreement will immediately, without
further action, terminate and be void and of no further force or effect.

(j) “Termination Date” means, if notice of termination is provided, the date of
actual receipt of such notice of termination (or if later, the date specified
therein), and in all other cases, the actual date on which the Executive’s
employment terminates.

2. Termination Following a Change in Control: (a) In the event of the occurrence
of a Change in Control, the Executive’s employment may be terminated by the
Company during the Severance Period. If, during the Severance Period, the
Executive’s employment is terminated by the Company, other than as a result of
the Executive’s death or Disability, or the Company gives written notice of such
termination to the Executive, the Executive will be entitled to the compensation
and benefits provided by Section 3 hereof.

(b) In the event of the occurrence of a Change in Control, the Executive may
terminate his or her employment with the Company during the Severance Period,
with the right to the compensation and benefits as provided in Section 3, upon
the occurrence of one or more of the following events (regardless of whether any
other reason for such termination exists or has occurred, including without
limitation, other employment):

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office(s) of the Company which the Executive held immediately prior to a Change
in Control;

(ii) (A) A material adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position(s) which
the Executive held immediately prior to the Change in Control (including,
without limitation, a change in offices, titles, scope of the business or other

 

5



--------------------------------------------------------------------------------

activities for which the Executive was responsible, or upstream or downstream
reporting relationships), (B) a reduction in the aggregate amount of the
Executive’s Base Pay or Incentive Pay as in effect for the Executive immediately
prior to the occurrence of a Change in Control or such higher amount of Base Pay
or Incentive Pay as may thereafter be determined by the Company, whether acting
through the Board or a committee thereof, its President and CEO or otherwise, or
(C) the termination, elimination or denial of the Executive’s rights to employee
benefits or any material reduction in the scope or value thereof (in the case of
any such reduction, with scope and value considered in the aggregate), any of
which is not remedied by the Company within ten (10) calendar days after receipt
by the Company of written notice from the Executive of such change, reduction,
termination, elimination, denial or reduction, as the case may be;

(iii) A change in business circumstances occurs following a Change in Control,
including, without limitation, a change in the scope of the business or other
activities for which the Executive was responsible immediately prior to the
Change in Control or a change in the Executive’s upstream or downstream
reporting responsibilities, which change in business circumstances renders the
Executive substantially unable to carry out, materially hinders Executive’s
performance of, or causes Executive to suffer a material reduction in, any of
the authorities, powers, functions, responsibilities or duties attached to the
position(s) held by the Executive immediately prior to the Change in Control,
which situation is not remedied within ten (10) calendar days after receipt by
the Company of written notice from the Executive of such situation;

(iv) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (directly
or by operation of law) assumed all duties and obligations of the Company under
this Agreement pursuant to Section 9(a);

(v) The Company relocates its principal executive offices, or requires the
Executive to have his or her principal location of work changed, to any location
which is in excess of 25 miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from the
Company’s principal executive offices in the course of discharging his or her
responsibilities or duties hereunder at least twenty percent (20%) more (in
terms of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his or her prior written consent; or

(vi) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto.

 

6



--------------------------------------------------------------------------------

(c) A termination by the Company pursuant to Section 2(a) or by the Executive
pursuant to Section 2(b) will not affect any rights which the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
providing employee benefits, which rights shall be governed by the terms
thereof.

3. Severance Compensation and Benefits: (a) If, following the occurrence of a
Change in Control and during the Severance Period, (i) the Company terminates
the Executive’s employment (other than as a result of the Executive’s death or
Disability), or the Company gives the Executive notice of such termination, in
either case pursuant to Section 2(a), or (ii) the Executive terminates his or
her employment pursuant to Section 2(b), the Company shall:

(i) pay to the Executive, a lump sum payment (the “Severance Payment”), within
ten (10) calendar days of the Termination Date (unless payment of all or any
portion of the following is required on some later date in order to comply with
Section 409A of the Code, in which case payment shall be made on the first
business day after the date that is six months after the Date of Termination),
in an amount equal to:

1 any unpaid Base Pay through the Termination Date;

2 three times the sum of (a) Base Pay (the aggregate amount and the components
of which shall be determined based on the highest rate in effect for any period
prior to the Termination Date), plus (b) Incentive Pay in an amount equal to the
higher of (X) the highest annual amount of Incentive Pay paid to or earned by
the Executive with respect to any fiscal year during the three fiscal years
immediately preceding the fiscal year in which the Change in Control occurs, and
(Y) 100% of the Incentive Pay amount that would be payable, assuming that both
the Company and the Executive satisfy 100% (but not in excess of 100%) of the
performance objective(s) specified in or pursuant to the applicable agreement,
policy, plan, program or arrangement and communicated to the Executive (as the
Executive’s “Target Incentive Award,” “Base Bonus Percentage” or their
successors) by the Company, whether or not attained as of such Termination Date,
to the Executive for the fiscal year in which the Change in Control occurs;

3 payment in respect of any accrued but unused paid time off or sick pay, and
payment in respect of any business expenses incurred but not reimbursed prior to
the Termination Date;

4 any other compensation or benefits which may be owed or provided to or in
respect of the Executive in accordance with the terms and provisions of any
plans or programs of the Company; and

5 a pro rata portion of the Incentive Pay amount that would be payable, assuming
that both the Company and the Executive satisfy 100% (but not in excess of 100%)
of the performance objective(s) specified in or pursuant to the applicable
agreement, policy, plan, program or arrangement and

 

7



--------------------------------------------------------------------------------

communicated to the Executive (as the Executive’s “Target Incentive Award,”
“Base Bonus Percentage” or their successors) by the Company, whether or not
attained as of the Termination Date, to the Executive for the fiscal year in
which the Termination Date occurs, calculated by dividing such amount by a
twelve and multiplying the quotient by the number of full or partial months of
employment completed prior to the Termination Date;

provided, however, the Company shall not be obligated to make the Severance
Payment unless and until the Executive signs a release substantially in the form
of Exhibit A hereto.

(ii) (A) for thirty-six (36) months following the Termination Date (the
“Continuation Period”), arrange at its sole expense, to provide the Executive
with health and welfare benefits (other than long-term disability insurance
benefits) that are substantially similar to the better of (when considered in
the aggregate) (X) those health and welfare benefits (other than long-term
disability insurance benefits) that the Executive was receiving or entitled to
receive immediately prior to the Change in Control, or (Y) those health and
welfare benefits (other than long-term disability insurance benefits) that the
Executive was receiving or entitled to receive immediately prior to the
Termination Date, and (B) such Continuation Period will be considered service
with the Company for the purpose of determining service credits under or in
respect of any health and welfare benefits applicable to the Executive, his or
her dependents or his or her beneficiaries. If and to the extent that any health
or welfare benefit described in subsection (A) or (B) of this Section 3(a)(ii)
cannot be paid or provided under any applicable law or regulation, including
without limitation Section 409A of the Code, or under the terms of any policy,
plan, program or arrangement of the Company, then the Company will take all
action necessary to ensure that such benefit is provided through other means to
the Executive, his or her dependents and beneficiaries, as applicable, or the
Company shall timely pay to the Executive a lump sum amount in cash equal to the
fair market value of such foregone benefit. The Company shall make any payment
that may be necessary to ensure that the Executive’s after tax position with
respect to any health and welfare benefits received pursuant to this
Section 3(a)(ii) is not worse than the Executive’s after-tax position in the
event such benefits had been provided to the Executive while he or she was
employed by the Company.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Southwest Edition of The Wall Street Journal. Such interest will be payable
as it accrues on demand. Any change in such prime rate will be effective on and
as of the date of such change.

(c) For a period of twelve (12) months following the Termination Date, the
Company shall timely reimburse the Executive for up to an aggregate of
twenty-five thousand dollars ($25,000) of bona-fide outplacement counseling and
related benefits obtained by the Executive.

 

8



--------------------------------------------------------------------------------

(d) The Company’s obligations pursuant to this Section 3 shall be conditioned
upon Executive’s execution of a release in substantially the form attached
hereto as Exhibit A.

(e) Notwithstanding any other provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 3 and under
Sections 4, 5, 6 and 7 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.

 

  4. Certain Additional Payments by the Company.

(a) Gross-Up Payment. In the event that all or any portion of any payment or
distribution by the Company or any of its affiliates to or for the benefit of
the Executive, including under any stock option, restricted stock or other
agreement, plan or program (a “Payment”), would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor provision thereto), by
reason of being considered “contingent on a change in ownership or control” of
the Company, within the meaning of Section 280G of the Code (or any successor
provision thereto), or any interest or penalties with respect to such tax (such
tax, together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment or payments (collectively, a “Gross-Up Payment”),
provided that the Executive executes a release in substantially the form of
Exhibit A hereto. The Gross-Up Payment shall be in an amount such that, after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes and including any Excise Tax) imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payment.

(b) Section 4 Determinations. Subject to the provisions of Section 4(f), all
determinations required to be made under this Section 4, including whether an
Excise Tax is payable by the Executive and the amount of such Excise Tax and
whether a Gross-Up Payment is required to be paid by the Company to the
Executive and the amount of such Gross-Up Payment, if any, shall be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by the
Company and reasonably acceptable to the Executive. The Company shall direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Company and the Executive within thirty (30) days after the date of
payment of any amount paid to the Executive pursuant to Section 3(a)(i)(2) of
this Agreement, and any such other time or times as may be requested by the
Company. If the Accounting Firm determines that any Excise Tax is payable by the
Executive, the Company shall pay the required Gross-Up Payment to the Executive
within five (5) business days after receipt of such determination and
calculations with respect to such Gross-Up Payment. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall, at the same
time as it makes such determination, furnish the Company and the Executive a
written opinion to the effect that

 

9



--------------------------------------------------------------------------------

the Executive has substantial authority not to report any Excise Tax on his or
her federal income tax return. As a result of the uncertainty in the application
of Section 4999 of the Code (or any successor provision thereto) at the time of
any determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company, should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to Section 4(f) and the Executive thereafter is required to make a payment of
any Excise Tax, the Executive shall direct the Accounting Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment shall be promptly paid by the
Company to, or for the benefit of, the Executive within five (5) business days
after receipt of such determination and calculations.

(c) Access; Binding Effect. The Company and the Executive shall each provide the
Accounting Firm access to and copies of any books, records and documents in the
possession of the Company or the Executive, as the case may be, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 4. Any determination by the Accounting
Firm as to the amount of any Gross-Up Payment or Underpayment shall be binding
upon the Company and the Executive; provided, that if the Executive is
ultimately required to pay an Excise Tax by the Internal Revenue Service despite
the opinion of such Accounting Firm, then the Company shall make the appropriate
Gross-Up Payment contemplated herein.

(d) Income Tax Returns. The federal income returns filed by the Executive shall
be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by the Executive. The
Executive shall make proper payment of the amount of any Excise Tax that has not
been withheld by the Company, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service and corresponding
state and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Company,
evidencing the proper reporting of the Gross-Up Payment and any Excise Tax due.
If prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive shall within five (5) business days of such determination pay to the
Company the amount of such reduction.

(e) Fees and Expenses. The fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
this Section 4 shall be borne by the Company. If such fees and expenses are
initially paid by the Executive, the Company shall reimburse the Executive the
full amount of such fees and expenses within five (5) business days after
receipt from the Executive of a statement therefor and reasonable evidence of
his or her payment thereof.

 

10



--------------------------------------------------------------------------------

(f) Indemnification. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a Gross-Up Payment. Such notification shall be given
as promptly as practicable but no later than ten (10) business days after the
Executive actually receives notice of such claim and the Executive shall further
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid (in each case, to the extent known by the Executive).
The Executive shall not pay such claim prior to the earlier of (i) the
expiration of the thirty (30)-day period following the date on which he gives
such notice to the Company and (ii) the date that any payment of the amount with
respect to such claim is due. If the Company notifies the Executive in writing
prior to the expiration of such period that it desires to contest such claim,
the Executive, subject to the provisions of Section 4(h) of this Agreement,
shall:

(i) provide the Company with any written records or documents in his or her
possession relating to such claim reasonably requested by the Company;

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 4(f), the Company shall control all proceedings taken in connection with
the contest of any claim contemplated by this Section 4(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at his or her own
cost and expense) and may, at its option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay the tax claimed and sue for a refund, the
Company shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided

 

11



--------------------------------------------------------------------------------

further, however, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which the
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of any such contested claim shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service.

(g) Refunds. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 4(f), the Executive receives any refund with respect
to such claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 4(f)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 4(f), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial or refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of any such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid by the Company to
the Executive pursuant to this Section 4.

(h) Confidentiality. Any information provided by the Executive to the Company
under this Section 4 shall be treated confidentially by the Company and, except
as required by law, will not be provided by the Company to any other person,
other than the Company’s professional advisors, without Executive’s prior
written consent.

5. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment within a reasonable time period following the Termination Date. In
addition, the Company acknowledges that its severance pay plans and policies
applicable in general to its salaried employees typically do not provide for
mitigation, offset or reduction of any severance payments received thereunder.
Accordingly, the payment of the severance compensation by the Company to the
Executive in accordance with the terms of this Agreement is hereby acknowledged
by the Company to be reasonable, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise.

6. Legal Fees and Expenses. It is the intent of the Company that the Executive
not be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement by arbitration, litigation or otherwise, because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare this Agreement void or unenforceable, or
institutes any arbitration, litigation or

 

12



--------------------------------------------------------------------------------

other action or proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive’s choice, at the reasonable expense of the Company, to advise and
represent the Executive in connection with any such interpretation, enforcement
or defense, including without limitation, the initiation or defense of any
arbitration proceedings, litigation or other legal action, whether by or against
the Company or any director, officer, stockholder or other person affiliated
with the Company, in any jurisdiction. Without respect to whether the Executive
prevails, in whole or in part, in connection with any of the foregoing, the
Company will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by the Executive in connection
with any of the foregoing, unless an arbitrator or other finder of fact
determines that the claim or position asserted by the Executive in any action or
proceeding against the Company was frivolous and that the Executive should,
therefore, bear all or any portion of such fees and expenses.

7. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to or following any
Change in Control. Any event or occurrence described in Section 2(b)(i), (ii),
(iii), (v) or (vi) hereof following the commencement of a discussion with a
third person that ultimately results in a Change in Control shall be deemed to
have occurred after a Change in Control for the purposes of this Agreement.

8. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any law or government regulation or ruling.

9. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any

 

13



--------------------------------------------------------------------------------

rights or obligations hereunder except as expressly provided in Sections 9(a)
and 9(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 9(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

10. Notices. For all purposes of this Agreement (except as otherwise expressly
provided in this Agreement with respect to notice periods), all communications,
including without limitation, notices, consents, requests or approvals, required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or ten business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or five business days after having been sent by a
nationally recognized overnight courier service such as FedEx or UPS, addressed
to the Company at 5800 Tennyson Parkway, Plano, Texas 75024 (to the attention of
the President of the Company) and to the Executive at the Company’s address,
with a copy to the Executive at his or her principal residence, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State.

12. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.

14. Arbitration. Any dispute, controversy or claim arising out of or in
connection with or relating to this Agreement or any breach or alleged breach
thereof shall be submitted to and settled by binding arbitration in Dallas,
Texas, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (or at any other place or under any

 

14



--------------------------------------------------------------------------------

other form of arbitration mutually acceptable to the parties so involved). Any
dispute, controversy or claim submitted for resolution shall be submitted to one
neutral arbitrator agreed to by the parties, who shall have the authority to
render a decision in terms of findings of fact and conclusions of law. No
arbitration shall be commenced after the date when institution of legal or
equitable proceedings based upon such subject matter would be barred by the
applicable statute of limitations. Either party may bring an action in any court
of competent jurisdiction to compel arbitration under this Agreement, to enforce
an arbitration award, and to vacate an arbitration award. However, in actions
seeking to vacate an award, the standard of review to be applied to the
arbitrator’s findings of fact and conclusions of law will be the same as that
applied by an appellate court reviewing a decision of a trial court sitting
without a jury. The parties agree that in any arbitration commenced pursuant to
this Agreement, the parties shall be entitled to such discovery (including
depositions, requests for the production of documents and interrogatories) as is
allowed by the arbitrator after the arbitrator hears arguments for and against
limits which shall be imposed on discovery by each party in arbitration. The
arbitrator shall have full power and authority to limit discovery. In the event
that either party fails to comply with its discovery obligations hereunder, the
arbitrator shall have full power and authority to compel disclosure or impose
sanctions to the full extent of Rule 37, Federal Rules of Civil Procedure.
Unless the parties agree otherwise, the parties, the arbitrator, and the
American Arbitration Association shall treat the arbitration proceedings, any
related discovery, and the decision of the arbitrator, as confidential, except
in connection with judicial proceedings ancillary to the arbitration, such as a
judicial challenge to, or enforcement of, an award, and unless otherwise
required by law to protect a legal right of a party. To the extent possible, any
specific issues of confidentiality should be raised with and resolved by the
neutral arbitrator. The arbitrator shall, in its award, allocate between the
parties the costs of arbitration, which shall include reasonable attorneys’ fees
of the parties, in such proportions as the arbitrator deems just; provided,
however, that the Company shall pay the arbitrator’s fees and expenses.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

16. Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the subject matter hereof and supersedes all prior
agreements, arrangements and understandings with respect to such subject matter.

[Remainder of page intentionally left blank — signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

TRIAD HOSPITALS, INC.

By:

 

/s/ Rebecca Hurley

Name:

  Rebecca Hurley

Title:

  Senior Vice President & General Counsel  

/s/ Daniel Moen

Name:

  Daniel Moen

Title:

  Executive Vice President, Development

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

RELEASE

This RELEASE, executed as of                  , 200   (this “Release”), is made
by the undersigned (the “Executive”) in favor of Triad Hospitals, Inc., a
Delaware corporation (the “Company”) and the other “Releasees” (as hereinafter
defined).

WHEREAS, the Executive and the Company have entered into that certain Change in
Control Severance Agreement, dated as of December 15, 2006 (the “Agreement”),
pursuant to which, among other things, the Executive is entitled to certain
severance compensation and benefits, subject to the Executive’s execution and
delivery of this Release;

NOW, THEREFORE, in consideration of the terms and provisions contained herein
and in the Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive hereby agrees as
follows:

 

  1. Release.

(a) The Executive hereby knowingly and voluntarily releases and forever
discharges the Company and its subsidiaries and affiliates (within the meaning
of Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934, as
amended, together with all of their respective current and former officers,
directors, consultants, agents, attorneys, representatives and employees, and
each of their predecessors, successors and assigns (collectively, the
“Releasees”), from any and all debts, demands, actions, causes of actions,
accounts, covenants, contracts, agreements, claims, damages, omissions,
promises, and any and all claims, liabilities and obligations whatsoever, of
every name, nature, kind, character and description, known or unknown, direct or
indirect, absolute or contingent, suspected or unsuspected, both in law and
equity, which the Executive has ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter, cause or thing whatsoever
arising out of the Executive’s employment with the Company (or any subsidiary
thereof) or the termination of the Executive’s employment with the Company (or
any subsidiary thereof) (individually, a “Claim” and collectively, “Claims”).
This Release shall apply to any Claim of any type, including, without
limitation, any and all Claims of any type that the Executive may have arising
under the common law, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act (“ERISA”), the
Sarbanes-Oxley Act of 2002, the Texas Commission on Human Rights Act, or the
Texas Pay Day Law, each as amended, and any other Federal, state or local
statutes, regulations, ordinances or common law (but shall not apply to any
Claims the Executive may have arising under the Age Discrimination in Employment
Act, as amended), or under any policy, agreement, contract, understanding or
promise, written or oral, formal or informal, between any of the Releasees and
the Executive; provided, however, that this Release shall not apply to or affect
or impair (i) Claims for vested benefits pursuant to any

 

A-1



--------------------------------------------------------------------------------

Company employee benefit plan in which the Executive was a participant before
the Termination Date; (ii) any Claims for unemployment insurance benefits or
workers’ compensation benefits applicable to the period through the Termination
Date; (iii) any Claims that may arise for indemnification of the Executive under
any directors and officers or similar insurance, or under the bylaws,
certificate of incorporation and/or other applicable governing documents of the
Company, its subsidiaries and/or affiliates; or (iv) any and all Claims to
payments, rights and benefits arising under the Agreement.

(b) For the purpose of implementing a full and complete release, the Executive
understands and agrees that this Release is intended to include all Claims, if
any, which the Executive may have, including Claims that the Executive does not
now know or suspect to exist in the Executive’s favor against the Company or any
of the Releasees and that this Release extinguishes those Claims.

(c) The Executive represents and warrants that he or she has not filed any
complaints or charges with any court or administrative agency against the
Company or any of the Releasees, which have not been dismissed, closed,
withdrawn or otherwise terminated on or before the date of this Release. The
Executive further represents and agrees that he or she has not assigned nor
transferred or attempted to assign or transfer, nor will the Executive attempt
to assign or transfer, to any person or entity not a party to this Release, any
of the Claims the Executive is releasing in this Release. Furthermore, by
signing this Release, the Executive (i) represents and agrees that he or she
will not be entitled to any personal recovery in any action or proceeding that
may be commenced on the Executive’s behalf arising out of the matters released
herein and (ii) covenants and agrees to refrain from directly or indirectly
asserting any Claim, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any of the Releasees, based upon any Claim
released or purported to be released hereby.

(d) The Executive (i) acknowledges that he or she fully comprehends and
understands all the terms of this Release and their legal effects and
(ii) expressly represents and warrants that (A) he or she is competent to effect
the release made herein knowingly and voluntarily and without reliance on any
statement or representation of the Company or its directors, officers,
employees, accountants, advisors, attorneys, consultants or other agents and
(B) he or she had the opportunity to consult with an attorney regarding this
Release.

2. Entire Agreement. This Release constitutes the entire agreement and
understanding between the Executive and the Company with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, whether written or oral, between the Executive and the Company
relating to the subject matter hereof (which shall not be deemed to include the
Agreement), and there are no representations, understandings or agreements
relating to the subject matter hereof that are not fully expressed in this
Release.

3. Amendments. This Release may not be modified, amended, supplemented or
canceled, except by written instrument executed by the person(s) against whose
interest any of the foregoing shall operate.

4. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Texas for contracts made and to be fully performed
in such state, without giving effect to any choice of law rules that may require
the application of the laws of another jurisdiction.

 

A-2



--------------------------------------------------------------------------------

5. Defined Terms; Third Party Beneficiaries. Capitalized terms used and not
otherwise defined in this Release shall have the respective meanings ascribed to
such terms in the Agreement. Each Releasee is expressly intended to be a third
party beneficiary of this Release and each may enforce the terms and provisions
of this Release.

[Remainder of page intentionally left blank — signature page follows.]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has executed this Release to be effective as
of the date first above written.

 

 

Signature of Executive

 

Printed Name of Executive

 

A-4